Corrected Notice of Allowability
1.  Applicant's amendment, filed 04/05/2022, is acknowledged.

2.  It is noted original claim 49 was canceled in the amendment filed 04/05/2022, while the Notice of Allowance mailed 04/25/2022 indicate that claim 49 is allowed.  The corrected Notice of Allowability is issued to correct the number of claims allowed.


3.  Claims 1, 3-10, 15-28, 30-44, 47, 48, 50-59 are allowable. 

 
4.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maher Haddad whose telephone number is (571) 272-0845.  The examiner can normally be reached Monday through Friday from 7:30 am to 4:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


 
May 3, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644